DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
	This application is a continuation of 15/728,628, now abandoned.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of transmitting orders to an exchange without significantly more. 
Claim 16 recite(s) an order router.  The order router can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 12).  
Claim 16 falls into the category of fundamental economic practice (order routing/trading- Spec. ¶ 2).  The claim is directed to a judicial exception to an abstract idea.

	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of transmitting orders to an exchange.  The dependent claims are all directed to aggregating and disseminating data for order routing.
Claim 16 does not recite additional steps to the claim to take it out of the realm of abstraction.  Claim 16 recite(s) an order router.  The order router can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 12).  The claim does not integrate the judicial exception into a practical application.  
Claims 2-16 are ineligible.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


ed under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (2017/0103391).

Wilson discloses:

As per claim 2, a system comprising: a decision engine operating within a central Virtual Private Cloud (VPC), wherein the decision engine does not have access to one or more exchange API keys of a first user; a first order router operating within a first client VPC, wherein the first order router has access to the one or more exchange API keys of the first user; and wherein the first order router is configured to: receive a plurality of order parameters from a user; transmit, to the decision engine, a metadata set based on the plurality of order parameters; receive, from the decision engine, a package of order instructions; format the package of order instructions to create an order for an exchange; and transmit the order to the exchange.  (para.42, 68-69, and 119-120—discusses API infrastructure and router; private keys stored to user wallet; and order settlement and routing)

As per claim 3, wherein the plurality of order parameters comprises: a product-pair, a buy-sell indicator, a quantity, a limit price, a routing strategy, or any combination thereof.  (para.88—trading information)

As per claim 4, wherein the first order router is configured to package the metadata set based on the plurality of order parameters.  (para.88—trading information)

As per claim 5, wherein the metadata set comprises account balance and/or exchange eligibility information of the first user at the exchange.   (para.88—balance information)

As per claim 6, wherein the first order router is configured to query the account balance and/or exchange eligibility information from the exchange.  (para.88—balance information)

As per claim 7, wherein the first order router has access to one or more local plugins storing the one or more exchange API keys locally.  (para.120-121—API and plugs)

As per claim 8, wherein the package of order instructions comprises order type information for a plurality of exchanges in a common format.  (para.88—order information)

As per claim 9, wherein the first order router is configured to communicate with the exchange using a locally stored exchange API key corresponding to the exchange.  (para.42, 68-69, and 119-120—discusses API infrastructure and router; private keys stored to user wallet; and order settlement and routing)



As per claim 11, a market data service operating within the central VPC, wherein the market data service is configured to receive bids and offers from the exchange.  (para.110—bids, etc.)

As per claim 12, wherein the market data service is configure to provide a composite order book to the decision engine.   (para.110—bids, etc.)

As per claim 13, a UI component operating within the central VPC, wherein the UI component is configured to provide access to a cost calculator and/or display of calculated cryptocurrency market data.  (para.88-89—digital assets)

As per claim 14, a second order router operating with a second client VPC.  (para.42, 68-69, and 119-120—discusses API infrastructure and router; private keys stored to user wallet; and order settlement and routing)

As per claim 15, wherein the decision engine does not have access to one or more exchange API keys of a second user and wherein the second order router has access to the one or more exchange API keys of the second user.  (para.42, 68-69, and 119-120—discusses API infrastructure and router; private keys stored to user wallet; and order settlement and routing)

As per claim 16, a method comprising: at a first order router operating within a first client VPC, wherein the first order router has access to the one or more exchange API keys of the first user: receiving a plurality of order parameters from a user; transmitting, to a decision engine, a metadata set based on the plurality of order parameters, wherein the decision engine operates within a central Virtual Private Cloud (VPC) and does not have 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example. 20170041296 discloses a secure data exchange.  The  closest NPL is “CrySIL: Bringing Crypto to the Modern User, “ F Reimair, P Teufl, T Zefferer - 11th International Conference on Web …, 2015 – Springer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691